Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20130022119 A1-Chien et al (Hereinafter referred to as “Chien”), in view of US 20150381986 A1-Chen et al (hereinafter referred to as ”Chen”), does not disclose, with respect to claim 1, performing rounding operation on an advanced motion vector prediction motion vector, to generate at least one modified candidate; adding said at least one modified candidate to the candidate list if said at least one modified candidate is not present in the candidate list or not adding said at least one modified candidate to the candidate list if said at least one modified candidate is present in the candidate list as claimed.  Rather, Chien discloses a method (Fig. 14-18), comprising: encoding a video signal using a candidate list ([0036], encoding using candidate list) by: performing at least one of a clipping and rounding operation on a coding component candidate of a video signal, the coding component comprising a motion vector, reference frame index, reference picture list, to generate at least one modified candidate ([0163], wherein clipping to modify the existing motion information (motion vector, reference frame index, reference picture list; [0172], clipping motion vectors; [0173], clipping motion vectors; [0174], clipping motion vectors); determining whether said at least one modified candidate is present in the candidate list ([0138], wherein indicating blocks are available for motion vectors in candidate list; [0141], wherein determine which motion vectors candidates are available); adding said at least one modified candidate to the candidate list if said at least one modified 
. The same reasoning applies to claims 2-4 mutatis mutandis.  Accordingly, claims 1-13 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487